Citation Nr: 9926675	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  99-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The appellant had unverified active service in the Air Force 
from May 1955 to July 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 RO decision which denied the 
appellant's claim for service connection for an eye disorder 
(a right eye injury with left eye involvement).  In April 
1999, the appellant provided testimony at a Board hearing in 
Washington, D.C. 


FINDING OF FACT

The appellant has not submitted competent evidence of a 
plausible claim for service connection for an eye disorder.


CONCLUSION OF LAW

The appellant's claim for service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A certificate of discharge shows that the appellant was 
discharged from the Air Force, under honorable conditions, in 
July 1956.

In a March 1977 application for service connection (VA Form 
21-526), the appellant indicated that he served in the Air 
Force from May 1955 to July 1956.  He related he wanted 
service connection for his right eye condition.  He related 
that his eye condition had been aggravated during service.  
He reported post-service treatment in 1973 in which a doctor 
operated on his right eye to help his sight.  He also related 
he was almost blind and could only tell night from day. 

In March 1977, the National Personnel Records Center (NPRC) 
indicated that it did not have the appellant's records on 
file as he had fire-related service (i.e., his records were 
presumed destroyed in the 1973 NPRC fire). 

In an April 1977 letter, the RO asked the appellant to submit 
alternative forms of evidence to support his claim (both as 
to showing his active service and as to establishing service 
connection).  The appellant did not respond, and the RO 
denied his claim in June 1977 based on failure to furnish 
requested evidence.

In August 1985, the NPRC indicated that all of the 
appellant's records were lost in the fire in July 1973. 

In a November 1997 application for service connection (VA 
Form 21-526), the appellant indicated he had served in the 
Air Force from May 1955 to July 1956.  He indicated he had a 
preexisting eye injury which had been aggravated by service.  
Specifically, he related, his right eye had been affected by 
his period of service.  He said that the gas chamber had 
irritated his eye and kept such infected.  He said that his 
vision had worsened and that such was affecting his left eye.  
He reported post-service treatment consisting of a right eye 
operation in the early 1970s.

In a December 1997 letter to the appellant, the RO requested 
that he fill out a NA Form 13075 so that an additional search 
could be made for his service records.  (He was furnished the 
form, but he did not complete and return such to the RO.) 

In January 1998, the NPRC indicated that the appellant's 
medical records were not on file as he had fire-related 
service. 

By a June 1998 RO decision, the appellant's claim for service 
connection for a right eye injury with left eye involvement 
was denied. 

An October 1998 form for VA prescription and authorization 
for eyeglasses shows that the appellant had +1.50 sphere for 
bilateral distant vision and a +2.25 addition for bilateral 
near vision.  Additionally, it was noted that eyeglasses were 
not to be filled at VA expense.

At an April 1999 Board Hearing, the appellant testified that 
when he was eight years old, he injured his right eye, while 
playing with BB guns with his friends.  Specifically, he 
testified, he was hit in the eye with a sliver of wood.  He 
said the wood lodged between his pupil and eyeball and that 
he had received treatment for such.  He said his right eye 
injury later resolved but he also said he remembers 
experiencing poor vision in that eye (after the initial 
injury).  When he entered the military, he related, he was 
not having any problems with his right eye.  He related he 
had eye problems, including burning, itching, and pain, 
during gas chamber exercises (which he said he had to do 3 or 
4 times over the course of his military service).  He said he 
attempted to receive medical care for his eyes but was 
refused such.  During service, he said, he experienced 
symptoms including eye pain and redness.  He related that 
after a night's rest, he would sometimes wake up and find his 
eyes glued together.  He said he could not remember whether 
he was afforded a separation examination, but if he had, he 
would have complained of eye problems.  After service, he 
said, he treated his eyes on his own with salve and by 
wearing dark glasses.  About eight to twelve years after his 
discharge, he said, he first sought formal treatment for his 
eyes.  He said he underwent eye surgery in 1964 or 1965 and a 
splinter of wood was found in his eye.  After surgery, he 
said, he continued to have eye problems.  The appellant 
related he had been wearing eyeglasses for a number of years 
and had undergone a VA examination in October 1998.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The appellant contends that his eye disorder was either 
incurred in or aggravated by service.  The threshold question 
to be answered is whether the appellant has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  In order for a service 
connection claim to be well grounded, it must be supported by 
competent evidence of a current disability (medical evidence 
of a diagnosis), competent evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As an initial matter, it is noted that the appellant's 
claimed period of service (May 1955 to July 1956) in the Air 
Force has not been verified, although for purposes of the 
present decision the Board will assume such dates are 
correct.  There are no medical records on file from his 
period of service.  According to the NPRC, the appellant's 
service records were destroyed in a 1973 fire.

The post-service medical evidence consists solely of an 
October 1998 VA record which apparently shows that the 
appellant has refractive error of the eyes, but such is not a 
disability for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  The Board points out there is no other evidence 
on file showing that he currently has an eye disorder; 
however, even assuming he does, the claim for service 
connection is not well grounded as no medical evidence of 
causality has been submitted to link the condition with his 
military service.  Caluza, supra.

The appellant's testimony at a Board hearing, that he has an 
eye disorder and that such was either incurred in or 
aggravated during active service, has been noted, but such 
does not constitute competent medical evidence as required 
for a well-grounded claim since, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a claimed condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Since the appellant has not met his initial burden of 
presenting evidence of a well grounded claim for service 
connection for an eye disorder, his claim must be denied.  
Grottveit, supra.


ORDER

Service connection for an eye disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

